Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 4/26/2019.
Status of Claims
This action is in reply to the application filed on 04/06/2020.
Claims 1-8 are currently pending and have been examined.
Claims 1-8 are currently rejected.
This action is made NON-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a time of starting the vehicle” in both lines 24 and 27. It is unclear if the inventor is referring to the same “time of starting the vehicle” or two different “times of starting the vehicle”. To overcome this rejection the examiner suggest changing the second recitation of “a time of starting the vehicle” to “the time of starting the vehicle”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “time of starting the vehicle”.
Claim 3 recites the limitation “a part of the heat related systems” in both lines 4 and 8. It is unclear if the inventor is referring to the same “part of the heat related systems” or two different “parts of the heat related systems”. To overcome this rejection the examiner suggest changing the second recitation of “a part of the heat related systems” to “the part of the heat related systems”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “part of the heat related systems”.
Claim 4 is rejected due to its dependence on rejected claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Yamanaka (US PUB NO 2018/0229620).
Regarding claim 1:
Yamanaka teaches:
A heat management device for a vehicle (A heat management control device for a vehicle [abstract]) equipped with a plurality of heat related systems (the engine 14, the storage battery 16, the PCU 22, the radiator 28, the EGR/C 30, and the T/A 32 are all devices that may be selected as a target to be warmed up to improve operation efficiency of the drive system configured by the electric motor 12 and the engine 14 described above. [0034]; see also figs 2-4 showing the multiple systems that are a part of the heat management device.) in which a temperature of an object is controlled (temperature sensors for detecting the respective temperature of these devices (an engine temperature sensor 12S, a storage battery temperature sensor 16S, a PCU temperature sensor 22S, a radiator temperature sensor 28S, an EGR/C temperature sensor 30S, and a T/A temperature sensor 32S) are also connected to the I/0 68. [0059]) by heat exchange with a fluid (a heat exchanger that performs heat exchange of heat generated by the charging device during charging with fluid flowing in a specific transport path; a heat storage section that uses a chemical reaction partway along the specific transport path in order to recover heat from the fluid and that stores the recovered heat; and a fluid supply controller that, from immediately after a vehicle is started, releases heat stored by the heat storage section to the fluid, and selectively supplies the fluid to a predetermined plurality of warm-up targets. [abstract]), the heat management device comprising:
an acquisition unit (fig. 6, microcomputer 60A and I/O 68) configured to acquire a temperature related value (“temperature of these devices” [0059]) from electronic control devices corresponding to the heat related systems (Each of the following devices is attached to the I/O 68 as an input device: the engine 14, the storage battery 16, the PCU 22, the radiator 28, the EGR/C 30, and the T/A 32, these being warm-up targets. Moreover, temperature sensors for detecting the respective temperature of these devices (an engine temperature sensor 12S, a storage battery temperature sensor 16S, a PCU temperature sensor 22S, a radiator temperature sensor 28S, an EGR/C temperature sensor 30S, and a T/A temperature sensor 32S) are also connected to the I/0 68. [0059]), the temperature related value including a temperature adjustment related value related to a temperature change required in each of the heat related systems (Each warm-up target has its own particular suited temperature, and any warm-up target is warmed up by selecting a warm-up target having a detected temperature that is off from its suited temperature and supplying fluid to the warm-up target. Note that when the temperature of the respective warm-up target is detected as having reached its suited temperature, it is preferable each valve be closed individually. [0097]; examiner notes that the “suited temperature” is a desired temperature for which the current temperature should be adjusted to. This can be described numerically as a desired temperature level or a change magnitude as both are arithmetically linked i.e. [current temperature + change magnitude = desired temperature]. It would have been obvious for one having ordinary skill in the art to have used either value to describe “a temperature adjustment value”.) and/or [an upper limit value related to a temperature allowed in each of the heat related systems] (examiner is taking this limitation in the alternative but notes that Takazawa cited below teaches this limitation.);
and a flow rate control unit (fig. 6, microcomputer 60A and I/O 68) configured to control a switching device (The following are connected to the I/O 68 as output devices: the open/close valve 42A of the chemical heat storage reactor 36 through a driver 72, the first four-way valve 44 through a driver 74, the first pump 46 through a driver 76, the three-way valve 48 through a driver 78, the second pump 58 through a driver 80, the first valve 50 through a driver 82, the second valve 52 through a driver 84, the third valve 54 through a driver 86, and the fourth valve 56 through a driver 88. [0058]) that controls a flow rate of the fluid flowing through the heat related systems from a common path in which the fluid can circulate between the heat related systems (In the circulation pipe 34C, a circulation path is formed for fluid to be sent to and taken in by the warm-up targets. In the present exemplary embodiment, the circulation pipe 34C is formed with pipes 34E, 34F, 34G and 34H through which fluid is separately sent to respective warm-up targets, and a valve (first valve 50, second valve 52, third valve 54, and fourth valve 56) is respectively attached to each pipe. [0053]),
wherein the flow rate control unit controls the flow rate of the fluid flowing from the common path to the heat related systems (The warm-up system is for controlling a pipeline for fluid circulating around the warm-up target devices and the like, and for controlling heat storage using the fluid flowing in the pipeline, the selection of the warm-up target, and the amount of fluid flow. [0036]; Note that FIG. 3 illustrates a state in which the first valve 50, the second valve 52, the third valve 54, and the fourth valve 56 are all open; however, at step 132, of the first valve 50, the second valve 52, the third valve 54, and the fourth valve 56, only the valve(s) selected are opened. Note that a selection standard is preferably selected based on the temperatures detected by the temperature sensors provided to each of the warm-up targets (the engine temperature sensor 12S, the storage battery temperature sensor 16S, the PCU temperature sensor 22S, the radiator temperature sensor 28S, the EGR/C temperature sensor 30S, and the T/A temperature sensor 32S). Each warm-up target has its own particular suited temperature, and any warm-up target is warmed up by selecting a warm-up target having a detected temperature that is off from its suited temperature and supplying fluid to the warm-up target. Note that when the temperature of the respective warm-up target is detected as having reached its suited temperature, it is preferable each valve be closed individually. Note that the warm-up targets may be selected in a predetermined order of priority. [0095-0097]) by controlling the switching device in response to the temperature related value (Each warm-up target has its own particular suited temperature, and any warm-up target is warmed up by selecting a warm-up target having a detected temperature that is off from its suited temperature and supplying fluid to the warm-up target. Note that when the temperature of the respective warm-up target is detected as having reached its suited temperature, it is preferable each valve be closed individually. [0097]; It will be demonstrated below that it is possible to regulate the temperature by regulating the fluid flow rate when heat generated by the charging device 18 during charging is being stored in the heat storage vessel 38, and to regulate the temperature when the warm-up target is being warmed up. [0063]) for a predetermined scene of the vehicle (to regulate the temperature when the warm-up target is being warmed up. [0063]).
Regarding claim 2:
Yamanaka teaches all the limitations of claim 1, upon which this claim is dependent.
Yamanaka further teaches:
wherein the flow rate control unit controls the flow rate of the fluid flowing from the common path to the heat related systems (The warm-up system is for controlling a pipeline for fluid circulating around the warm-up target devices and the like, and for controlling heat storage using the fluid flowing in the pipeline, the selection of the warm-up target, and the amount of fluid flow. [0036]; Note that FIG. 3 illustrates a state in which the first valve 50, the second valve 52, the third valve 54, and the fourth valve 56 are all open; however, at step 132, of the first valve 50, the second valve 52, the third valve 54, and the fourth valve 56, only the valve(s) selected are opened. Note that a selection standard is preferably selected based on the temperatures detected by the temperature sensors provided to each of the warm-up targets (the engine temperature sensor 12S, the storage battery temperature sensor 16S, the PCU temperature sensor 22S, the radiator temperature sensor 28S, the EGR/C temperature sensor 30S, and the T/A temperature sensor 32S). Each warm-up target has its own particular suited temperature, and any warm-up target is warmed up by selecting a warm-up target having a detected temperature that is off from its suited temperature and supplying fluid to the warm-up target. Note that when the temperature of the respective warm-up target is detected as having reached its suited temperature, it is preferable each valve be closed individually. Note that the warm-up targets may be selected in a predetermined order of priority. [0095-0097]) by controlling the switching device in response to the temperature related value when temperatures of the heat related systems are to be raised (The fluid supply controller, from immediately after a vehicle is started, releases heat stored by the heat storage section to the fluid, and selectively supplies the fluid to predetermined plural warm-up targets. [0012]) at a time of starting the vehicle (immediately after a vehicle is started [0110]; examiner notes that all the steps happen right after the starting the vehicle.), 
the acquisition unit acquires the temperature related value including at least the temperature adjustment related value (The temperature sensors are attached in order to determine the need, or lack thereof, of each warm-up target to be warmed up. The fluid supply controller is able to select warm-up targets based on the detection result of the temperature sensors. [0118]), at a time of starting the vehicle (immediately after a vehicle is started [0110]; examiner notes that all the steps happen right after the starting the vehicle.), the flow rate control unit causes the fluid to circulate without decreasing the flow rate of the fluid flowing to the heat related systems from the common path before the temperatures are raised to a temperature commonly required by the heat related systems (Regulating the flow rate of the fluid with the regulating section enables control to a temperature appropriate for the warm-up targets when heat is recovered from the fluid by the heat storage section. [0113]), in response to the temperature adjustment related value (control to a temperature appropriate for the warm-up targets [0113]), and the flow rate control unit reduces a flow rate of the fluid flowing through one of the heat related systems that no longer needs to be heated (Note that when the temperature of the respective warm-up target is detected as having reached its suited temperature, it is preferable each valve be closed individually. [0097]; examiner notes that closing a path is reducing a flow to zero.).
Regarding claim 5:
Yamanaka teaches all the limitations of claim 1, upon which this claim is dependent.
Yamanaka further teaches:
wherein the flow rate control unit controls the flow rate of the fluid flowing from the common path to the heat related systems (The warm-up system is for controlling a pipeline for fluid circulating around the warm-up target devices and the like, and for controlling heat storage using the fluid flowing in the pipeline, the selection of the warm-up target, and the amount of fluid flow. [0036]; Note that FIG. 3 illustrates a state in which the first valve 50, the second valve 52, the third valve 54, and the fourth valve 56 are all open; however, at step 132, of the first valve 50, the second valve 52, the third valve 54, and the fourth valve 56, only the valve(s) selected are opened. Note that a selection standard is preferably selected based on the temperatures detected by the temperature sensors provided to each of the warm-up targets (the engine temperature sensor 12S, the storage battery temperature sensor 16S, the PCU temperature sensor 22S, the radiator temperature sensor 28S, the EGR/C temperature sensor 30S, and the T/A temperature sensor 32S). Each warm-up target has its own particular suited temperature, and any warm-up target is warmed up by selecting a warm-up target having a detected temperature that is off from its suited temperature and supplying fluid to the warm-up target. Note that when the temperature of the respective warm-up target is detected as having reached its suited temperature, it is preferable each valve be closed individually. Note that the warm-up targets may be selected in a predetermined order of priority. [0095-0097]) by controlling the switching device in response to the temperature related value when a temperature of a part of the heat related systems is to be raised (The fluid supply controller, from immediately after a vehicle is started, releases heat stored by the heat storage section to the fluid, and selectively supplies the fluid to predetermined plural warm-up targets. [0012])after the vehicle is stared (from immediately after a vehicle is started [0012]), the acquisition unit acquires the temperature related value including at least the temperature adjustment related value (The temperature sensors are attached in order to determine the need, or lack thereof, of each warm-up target to be warmed up. The fluid supply controller is able to select warm-up targets based on the detection result of the temperature sensors. [0118]; control to a temperature appropriate for the warm-up targets [0113]), and the flow rate control unit is configured to increase the flow rate of the fluid flowing from the common path to a heat related system requiring a temperature increase (if the switching valves are able to be independently controlled to as to open or close, it is possible to select one or plural of the warm-up targets. [0116]; examiner notes that opening the valve increases the flow rate to one of the warm-up targets from the common line.) in response to the temperature adjustment related value when the heat related system requires the temperature increase after the vehicle is started (a temperature sensor is attached to each of the warm-up targets, and the fluid supply controller selects a warm-up target based on a detection result of the temperature sensors. [0117]).
Regarding claim 6:
Yamanaka teaches:
A heat management system for a vehicle (A heat management control device for a vehicle [abstract]) comprising: 
a plurality of heat related systems in which a temperature of an object is controlled by heat exchange with a fluid (a heat exchanger that performs heat exchange of heat generated by the charging device during charging with fluid flowing in a specific transport path; a heat storage section that uses a chemical reaction partway along the specific transport path in order to recover heat from the fluid and that stores the recovered heat; and a fluid supply controller that, from immediately after a vehicle is started, releases heat stored by the heat storage section to the fluid, and selectively supplies the fluid to a predetermined plurality of warm-up targets. [abstract]); 
a plurality of electronic control devices (fig. 2, charging device 18, power control unit 22, and warm-up control device 60; fig. 6, microcomputer 60A and drivers 72-88.) corresponding to the heat related systems (the warm-up system according to the present exemplary embodiment includes a warm-up control device 60 [0056]) and outputting a temperature related value including a temperature adjustment related value related to a temperature change required in each of the heat related systems (Each warm-up target has its own particular suited temperature, and any warm-up target is warmed up by selecting a warm-up target having a detected temperature that is off from its suited temperature and supplying fluid to the warm-up target. Note that when the temperature of the respective warm-up target is detected as having reached its suited temperature, it is preferable each valve be closed individually. [0097]; examiner notes that the “suited temperature” is a desired temperature for which the current temperature should be adjusted to. This can be described numerically as a desired temperature level or a change magnitude as both are arithmetically linked i.e. [current temperature + change magnitude = desired temperature]. It would have been obvious for one having ordinary skill in the art to have used either value to describe “a temperature adjustment value”.) and/or [an upper limit value related to a temperature allowed in each of the heat related systems] (examiner is taking this limitation in the alternative but notes that Takazawa cited below teaches this limitation.); 
a common path (In the circulation pipe 34C, a circulation path is formed for fluid to be sent to and taken in by the warm-up targets. [0053]) capable of circulating the fluid between the heat related systems (In the present exemplary embodiment, the circulation pipe 34C is formed with pipes 34E, 34F, 34G and 34H through which fluid is separately sent to respective warm-up targets [0053]); 
a switching device configured to control a flow rate of the fluid flowing to the heat related systems from the common path (and a valve (first valve 50, second valve 52, third valve 54, and fourth valve 56) is respectively attached to each pipe. [0053]); 
and a vehicle heat management device (As illustrated in FIG. 6, the warm-up control device 60 includes a microcomputer 60A configured by a CPU 62, RAM 64, ROM 66, and an input/output port (I/O) 68 that are connected together by a bus 70 such as a data bus or a control bus. [0057]) having an acquisition unit configured to acquire the temperature related values of the heat related systems from the electronic control devices corresponding to the heat related systems (Each of the following devices is attached to the I/O 68 as an input device: the engine 14, the storage battery 16, the PCU 22, the radiator 28, the EGR/C 30, and the T/A 32, these being warm-up targets. Moreover, temperature sensors for detecting the respective temperature of these devices (an engine temperature sensor 12S, a storage battery temperature sensor 16S, a PCU temperature sensor 22S, a radiator temperature sensor 28S, an EGR/C temperature sensor 30S, and a T/A temperature sensor 32S) are also connected to the I/0 68. [0059]), and a flow rate control unit configured to control the switching device to control the flow rate of the fluid flowing from the common path to the heat related systems in response to the temperature related values for a predetermined scene of the vehicle (The following are connected to the I/O 68 as output devices: the open/close valve 42A of the chemical heat storage reactor 36 through a driver 72, the first four-way valve 44 through a driver 74, the first pump 46 through a driver 76, the three-way valve 48 through a driver 78, the second pump 58 through a driver 80, the first valve 50 through a driver 82, the second valve 52 through a driver 84, the third valve 54 through a driver 86, and the fourth valve 56 through a driver 88. [0058]).
Regarding claim 7:
Yamanaka teaches:
A computer-implemented heat management method (see at least figs. 8a-8c.) for a vehicle equipped with a plurality of heat related systems in which a temperature of an object is controlled by heat exchange with a fluid (a heat exchanger that performs heat exchange of heat generated by the charging device during charging with fluid flowing in a specific transport path; a heat storage section that uses a chemical reaction partway along the specific transport path in order to recover heat from the fluid and that stores the recovered heat; and a fluid supply controller that, from immediately after a vehicle is started, releases heat stored by the heat storage section to the fluid, and selectively supplies the fluid to a predetermined plurality of warm-up targets. [abstract]), the method comprising: 
acquiring a temperature related value from electronic control units corresponding to the heat related systems (Each of the following devices is attached to the I/O 68 as an input device: the engine 14, the storage battery 16, the PCU 22, the radiator 28, the EGR/C 30, and the T/A 32, these being warm-up targets. Moreover, temperature sensors for detecting the respective temperature of these devices (an engine temperature sensor 12S, a storage battery temperature sensor 16S, a PCU temperature sensor 22S, a radiator temperature sensor 28S, an EGR/C temperature sensor 30S, and a T/A temperature sensor 32S) are also connected to the I/0 68. [0059]), the temperature related value including a temperature adjustment related value related to a temperature change required in each of the heat related systems (Each warm-up target has its own particular suited temperature, and any warm-up target is warmed up by selecting a warm-up target having a detected temperature that is off from its suited temperature and supplying fluid to the warm-up target. Note that when the temperature of the respective warm-up target is detected as having reached its suited temperature, it is preferable each valve be closed individually. [0097]; examiner notes that the “suited temperature” is a desired temperature for which the current temperature should be adjusted to. This can be described numerically as a desired temperature level or a change magnitude as both are arithmetically linked i.e. [current temperature + change magnitude = desired temperature]. It would have been obvious for one having ordinary skill in the art to have used either value to describe “a temperature adjustment value”.) and/or [an upper limit value related to a temperature allowed in each of the heat related systems] (examiner is taking this limitation in the alternative but notes that Takazawa cited below teaches this limitation.); 
and controlling a flow rate of the fluid flowing to the heat related systems from a common path (and a valve (first valve 50, second valve 52, third valve 54, and fourth valve 56) is respectively attached to each pipe. [0053]) in which the fluid circulates between the heat related systems by controlling a switching device (The following are connected to the I/O 68 as output devices: the open/close valve 42A of the chemical heat storage reactor 36 through a driver 72, the first four-way valve 44 through a driver 74, the first pump 46 through a driver 76, the three-way valve 48 through a driver 78, the second pump 58 through a driver 80, the first valve 50 through a driver 82, the second valve 52 through a driver 84, the third valve 54 through a driver 86, and the fourth valve 56 through a driver 88. [0058]) in response to the temperature related value for a predetermined scene of the vehicle (Each of the following devices is attached to the I/O 68 as an input device: the engine 14, the storage battery 16, the PCU 22, the radiator 28, the EGR/C 30, and the T/A 32, these being warm-up targets. Moreover, temperature sensors for detecting the respective temperature of these devices (an engine temperature sensor 12S, a storage battery temperature sensor 16S, a PCU temperature sensor 22S, a radiator temperature sensor 28S, an EGR/C temperature sensor 30S, and a T/A temperature sensor 32S) are also connected to the I/0 68. [0059]).
Regarding claim 8:
Yamanaka teaches:
A program product for a vehicle equipped with a plurality of heat related systems in which a temperature of an object is controlled by heat exchange with a fluid (The present disclosure relates to a vehicular heat management control device and a recording medium storing heat management control program for managing fluid heated by heat generated due to charging, in a vehicle in which some or all of the motive power source is configured by an electric motor. [0002]), the program product stored on a non-transitory computer readable medium and comprising instructions for causing a computer to execute (fig. 6, RAM 64 and ROM 66): 
acquiring a temperature related value from electronic control units corresponding to the heat related systems (Each of the following devices is attached to the I/O 68 as an input device: the engine 14, the storage battery 16, the PCU 22, the radiator 28, the EGR/C 30, and the T/A 32, these being warm-up targets. Moreover, temperature sensors for detecting the respective temperature of these devices (an engine temperature sensor 12S, a storage battery temperature sensor 16S, a PCU temperature sensor 22S, a radiator temperature sensor 28S, an EGR/C temperature sensor 30S, and a T/A temperature sensor 32S) are also connected to the I/0 68. [0059]), the temperature related value including a temperature adjustment related value related to a temperature change required in each of the heat related systems (Each warm-up target has its own particular suited temperature, and any warm-up target is warmed up by selecting a warm-up target having a detected temperature that is off from its suited temperature and supplying fluid to the warm-up target. Note that when the temperature of the respective warm-up target is detected as having reached its suited temperature, it is preferable each valve be closed individually. [0097]; examiner notes that the “suited temperature” is a desired temperature for which the current temperature should be adjusted to. This can be described numerically as a desired temperature level or a change magnitude as both are arithmetically linked i.e. [current temperature + change magnitude = desired temperature]. It would have been obvious for one having ordinary skill in the art to have used either value to describe “a temperature adjustment value”.) and/or [an upper limit value related to a temperature allowed in each of the heat related systems] (examiner is taking this limitation in the alternative but notes that Takazawa cited below teaches this limitation.); 
and controlling a flow rate of the fluid flowing to the heat related systems from a common path (and a valve (first valve 50, second valve 52, third valve 54, and fourth valve 56) is respectively attached to each pipe. [0053]) in which the fluid circulates between the heat related systems by controlling a switching device (The following are connected to the I/O 68 as output devices: the open/close valve 42A of the chemical heat storage reactor 36 through a driver 72, the first four-way valve 44 through a driver 74, the first pump 46 through a driver 76, the three-way valve 48 through a driver 78, the second pump 58 through a driver 80, the first valve 50 through a driver 82, the second valve 52 through a driver 84, the third valve 54 through a driver 86, and the fourth valve 56 through a driver 88. [0058]) in response to the temperature related value for a predetermined scene of the vehicle (Each of the following devices is attached to the I/O 68 as an input device: the engine 14, the storage battery 16, the PCU 22, the radiator 28, the EGR/C 30, and the T/A 32, these being warm-up targets. Moreover, temperature sensors for detecting the respective temperature of these devices (an engine temperature sensor 12S, a storage battery temperature sensor 16S, a PCU temperature sensor 22S, a radiator temperature sensor 28S, an EGR/C temperature sensor 30S, and a T/A temperature sensor 32S) are also connected to the I/0 68. [0059]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (US PUB NO 2018/0229620) in view of Takazawa (US PUB NO 2020/0238818).
Regarding claim 3:
Yamanaka teaches all the limitations of claim 1, upon which this claim is dependent.
Yamanaka further teaches:
wherein the acquisition unit acquires the temperature related value (The temperature sensors are attached in order to determine the need, or lack thereof, of each warm-up target to be warmed up. The fluid supply controller is able to select warm-up targets based on the detection result of the temperature sensors. [0118]) [including at least the upper limit value], the flow rate control unit controls the flow rate of the fluid flowing from the common path to the heat related systems by controlling the switching device in response to the temperature related value when a temperature of a part of the heat related systems is to be lowered after the vehicle is stared (Note that when the temperature of the respective warm-up target is detected as having reached its suited temperature, it is preferable each valve be closed individually. [0097]; examiner notes that by discontinuing the flow of the heating fluid results in cooling of the system.), and the flow rate control unit is configured to increase a flow rate of the fluid flowing from the common path to one of the heat related systems having a temperature margin with respect to the upper limit value (Each warm-up target has its own particular suited temperature, and any warm-up target is warmed up by selecting a warm-up target having a detected temperature that is off from its suited temperature and supplying fluid to the warm-up target. Note that when the temperature of the respective warm-up target is detected as having reached its suited temperature, it is preferable each valve be closed individually. Note that the warm-up targets may be selected in a predetermined order of priority. [0097]; examiner notes that when one of the targets is reached (i.e. no longer needs heating, but instead requires cooling) that targets valve is closed which inherently increases the flow rate to the remaining targets that still requires warming.) when a part of the heat related systems requires cooling after the vehicle is started (Note that when the temperature of the respective warm-up target is detected as having reached its suited temperature, it is preferable each valve be closed individually. [0097]; examiner notes that reaching the target temperature and having the valve closed is being interpreted as “requires cooling” since it is at a point where it can no longer accept heat since it is at or above the desired temperature.).
Takazawa also teaches:
the flow rate control unit controls the flow rate of the fluid flowing from the common path to the heat related systems by controlling the switching device (In the battery heat dissipation control, the second flow rate control valve 44 is opened from the engine heat dissipation control state described above. As shown in FIG. 6, in the control state, the cooling water flows through the radiator circuit 12 in accordance with the operation of the thermostat 9, and thereby the heat of the cooling water is dissipated from the radiator 8 to the outside. The heat dissipation from the radiator 8 is promoted by the grill shutter 50 that is fully opened. In addition, the second flow rate control valve 44 is in the open state, and thereby the cooling water heated by heat exchange in the heat exchanger 7 flows in the main circuit 42 of the battery cooling circuit 32 and flows into the battery 31. Thereby, in the battery heat dissipation control, the heat generated by the regenerative operation can be dissipated to the battery 31 and effectively utilized for the temperature raising of the battery 31. [0050]) in response to the temperature related value when a temperature of a part of the heat related systems is to be lowered after the vehicle is stared (Returning to FIG. 3, when the answer to step 6 is NO and TW>TREF2, it is assumed that the warm-up of the engine 2 is completed and the thermostat 9 is in operation, and the grill shutter 50 is controlled to be fully opened to promote the heat dissipation performed by the radiator 8 (step 8). In addition, a determination is made on whether the battery water temperature TWBAT is equal to or less than the third predetermined temperature TREF3 (step 9). The third predetermined temperature TREF3 is set to, for example, a predetermined value (for example, 30° C.) lower than the upper limit temperature of the battery 31. [0048]), and the flow rate control unit is configured to increase a flow rate of the fluid flowing from the common path to one of the heat related systems having a temperature margin with respect to the upper limit value (the second flow rate control valve 44 is opened from the engine heat dissipation control state described above [0050]) when a part of the heat related systems requires cooling after the vehicle is started (see at least fig. 3 “S6 NO” to “S10” in which the engine requires cooling and the battery still requires warming.).
Yamanaka does not explicitly teach, however Takazawa teaches:
wherein the acquisition unit acquires the temperature related value (The control unit controls heat dissipation to the heat accumulator, the internal combustion engine, and the radiator by controlling the first on-off valve according to the detected temperature of the internal combustion engine and the detected temperature of the heat accumulator. [0009]; examiner notes that a control unit inherently requires temperature data from sensors in able to provide proper heating and cooling of systems.) including at least the upper limit value (an upper limit temperature Tmmax [0004]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yamanaka to include the teachings as taught by Takazawa because “the cooling water heated by heat exchange in the heat exchanger 7 flows in the main circuit 42 of the battery cooling circuit 32 and flows into the battery 31. Thereby, in the battery heat dissipation control, the heat generated by the regenerative operation can be dissipated to the battery 31 and effectively utilized for the temperature raising of the battery 31.” Which allows for waste heat from one system that needs to be cooled can be used to heat a system that needs to be warmed, allowing the recycling of what would otherwise be waste heat shed to the environment. The arts are also in the same field of endeavor.
Regarding claim 4:
Yamanaka in view of Takazawa teaches all the limitations of claim 3, upon which this claim is dependent.
Yamanaka further teaches:
wherein the flow rate control unit is configured to increase a flow rate of the fluid flowing from the common path to all of the heat related systems having the temperature margin with respect to the upper limit value (Each warm-up target has its own particular suited temperature, and any warm-up target is warmed up by selecting a warm-up target having a detected temperature that is off from its suited temperature and supplying fluid to the warm-up target. Note that when the temperature of the respective warm-up target is detected as having reached its suited temperature, it is preferable each valve be closed individually. Note that the warm-up targets may be selected in a predetermined order of priority. [0097]; examiner notes that when one of the targets is reached (i.e. no longer needs heating, but instead requires cooling) that targets valve is closed which inherently increases the flow rate to the remaining targets that still requires warming.), when a part of the heat related systems requires cooling after the vehicle is started (Note that when the temperature of the respective warm-up target is detected as having reached its suited temperature, it is preferable each valve be closed individually. [0097]; examiner notes that reaching the target temperature and having the valve closed is being interpreted as “requires cooling” since it is at a point where it can no longer accept heat since it is at or above the desired temperature.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kenji (JP2001037009) discloses to provide a temperature controller which can reduce the size and energy consumption of a vehicle by controlling the temperature of a high- temperature type battery by utilizing the exhaust heat of the engine of the vehicle and, in addition, can control the battery to the highest-efficiency temperature with high accuracy. SOLUTION: A temperature controller is provided with a heat exchanger 11 which removes exhaust heat from the engine 3 of a vehicle, a heating loop K constituting the circulating passage of a coolant which transports the heat of the heat exchanger 11 to the high-temperature type battery 5 of the vehicle, and a radiator 9 which cools the battery 5. The temperature controller is also provided with a cooling loop R which constitutes the circulating passage of the coolant which transports the heat of the battery 5 to the radiator 9 and is connected to the heating loop K to have a common passage C and first and second flow control valves 60 and 61 which are respectively installed to the heating and cooling loops K and R.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665